Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made final. Claims 1-20 are pending.

Status of Claims 
Applicant’s amendment date 08/24/2022, amending claims 1, 3, 8, and 15.



Response to Amendment
The previously pending rejection under 35 USC 101, will be withdrawn. The present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination as the claims are now directed to a solution rooted in technology. Further, training a machine learned model, updated the machine learned model and automatically scheduling based on the updated step is a meaningful implementation.  See applicant remarks pages 12-17. 
The previously pending rejection under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments. 

Response to Argument 
Applicant’s argument received on date 08/24/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The art rejection has been updated to address these amendments. 

  Response to Arguments under 35 USC 103:
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8, 10-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Cullen, (U.S. Pub. No. US 2019/0019132 A1), hereinafter Cullen, in view of Byun et al., (U.S. Pub. No. US 2019/0180248 A1), hereinafter Byun.
Regarding Claim 1, 


(Currently Amended) A method, implemented at least in part by a service computing device, the method comprising: (Cullen [0001], Scheduled tasks may be stored within databases or other storage structures of a distributed network environment (e.g., a cloud service), or within databases or other storage structures of a local computer)
	Obtaining, by one or more processors of the service computing device, representative data associated with a group of representatives of an organization, wherein the representative data includes performance scores associated with respective representatives of the group of representatives; (Para. 47, Provider scores (e.g., appraisal scores, inspector scores, vendor scores, notary scores, etc.) may be determined for the providers within the group of providers. In an example, the provider score may be determined based upon a plurality of sub-scores. The task may be assigned to a provider within the group of providers based upon the provider scores, Para. 64, At 412, the valuation task may be assigned to a provider within the group of providers based upon the provider scores. In an example, the valuation task may be assigned to the first provider in response to the first provider score being greater than the second provider score -- second provider score is the threshold).  
[..] determining, by the one or more processors of the service computing device, a task to be completed by a representative of the organization; (Cullen [0001], For example, the graphical objects may be used to add new tasks, to remove existing tasks, or to modify existing tasks, and new graphical objects may be created and displayed to represent the changes,)
identifying, by the one or more processors utilizing the machine learned model, a portion of the group of representatives of the organization associated with performing the task, wherein the portion of the group of representatives is identified based at least in part on one or more rules; (Cullen [0051], “machine learning techniques may comprise supervised learning, unsupervised learning”.) a group of representatives of an organization associated with performing the task, wherein the group of representatives is identified based at least in part on one or more rules; (Cullen [0057], “identify a group of providers having providers characteristics corresponding to the task parameter. Cullen [0078], “the automation component 502 may utilize the business rule query 518 to access the business rule database 512 to identify a set of business rules associated with the appraisal element”.) 
determining, by the one or more processors utilizing the machine learned model, the representative of the group of representatives based at least in part on a first output of a first scheduling model (Para. 6, An appraiser database may then be assessed to identify a group of appraisers having appraiser characteristics corresponding to the task parameter. Appraisal scores may be determined for the appraisers within the group of appraisers. In an example, the appraiser scores may be determined based upon a plurality of sub-scores (e.g., a quality sub-score, a compliance sub-score, a distance sub-score, an experience sub-score, an availability sub-score, etc.). The valuation task may be assigned to an appraiser within the group of appraisers based upon the appraisal scores). 
configured to identify the representative based on meetings scheduled on a calendar of the representative during a pre-determined period of time or a second output of a second scheduling model configured to identify the representative based on the meetings scheduled on the calendar of the representative prior to a first available time slot, wherein the first output includes a first performance score of the representative and the second output includes a second performance score of the representative;  Para. [0053], “availability parameter”. Cullen [0057], “an availability characteristic (e.g., appraiser is busy for next 3 days, appraiser is busy for the next 4 weeks”. Cullen [0063], “weighting parameters learned from training data”. Cullen [0067], “responsive to the provider accepting the valuation task, a calendar of the provider may be assessed to identify a schedule of availability for the provider (e.g., a calendar hosted on a mobile device of the provider may be accessed to determine when the provider is free to conduct the valuation task). The schedule of availability may comprise one or more potential meeting times for performing the valuation task. The one or more potential meeting time may be provided to a property owner as potential meeting times for performing the valuation task. The provider may preapprove potential meeting times, which may be automatically provided to the property owner in response to the provider accepting the valuation task (e.g., the provider may set up a schedule of availability for performing valuation tasks. One or more potential meeting times may be prepopulated into customer message”. Para [0075], “the provider data structure may be analyzed to identify a group of providers have provider characteristics ([0057], “characteristic (e.g., busy for the next 3 days corresponding to the task parameter”. See para 72. Also, see para 80, and 82 “a higher availability score … having 8 appraisal tasks in his work queue”.
	
[..] automatically scheduling, by the one or more processors, an appointment for the task on the calendar of the representative, wherein automatically scheduling the appointment comprises: [[determining a first a time for the appointment on the calendar of the representative; and associating the task with the first time on the calendar]] without input from the representative;  (Cullen [0075], “the provider data structure may be analyzed to identify a group of providers have provider characteristics corresponding to the task parameter”. Also, see Cullen [0080], and “the system 500 wherein the automation component 502 is configured to identify a group of appraiser …. a higher availability score … having 8 appraisal tasks in his work queue … appraisers meeting the appraisal task parameters may be identified and grouped together”. Cullen [0084], “automation component 502 is configured to provide a task notification 564 to the appraiser through a mobile device … receiving the task notification 564, may be configured to be displayed … a summary of the details of the appraisal task, such as the location of the property, the time the appraiser has to complete the appraisal task, payment term”.) 
receiving, from the representative, an indication of a rejection of the appointment at the first time;  (Cullen fig. 5 [0084], “task notification to a mobile device …. Select a rejection elements 596C”)

but, specifically fails to disclose training a machine learned model based at least in part on the representative data; Updating the machine learned model based at least in part on the first performance score and the second performance score; wherein automatically scheduling the appointment comprises: determining a first a time for the appointment on the calendar of the representative; and associating the task with the first time on the calendar causing, by the one or more processors, the appointment for the task to be presented on the calendar of the representative at the first time and at a computing device associated with the representative; 
determining, by the one or more processors, a second time on the calendar of the representative, the second time being different than the first time; 
automatically modifying, by the one or more processors, the appointment for the task on the calendar of the representative from the first time to the second time; and causing, by the one or more processors, the appointment for the task to be presented on the calendar of the representative at the second time and at the computing device associated with the representative.

However, Byun teaches the following limitations: 
training a machine learned model based at least in part on the representative data; Updating the machine learned model based at least in part on the first performance score and the second performance score; (Byun [0004], “use machine learning models to accumulate knowledge for providing weighted scores based on multiple parameters and conditions of the proposed and existing calendar events”. Byun [0034-0035], “dynamically update a model flexibility score for a calendar event …. Model flexibility scores may be updated at any periodic interval”. Byun [0041], “when a calendar is retrieved, flexibility score may be calculated by one or more machine-learning models and stored for later retrieval”. Also, see [0057-0059]) 

wherein automatically scheduling the appointment comprises: determining a first a time for the appointment on the calendar of the representative; and associating the task with the first time on the calendar causing, by the one or more processors, the appointment for the task to be presented on the calendar of the representative at the first time and at a computing device associated with the representative; (Byun [0044], “an event request for the proposed calendar event at the proposed calendar event at the proposed time may be sent to the first invitee”. Byun [0071], “systems of calendar with automatic updates to flexibility scores ….. trigged to execute when a proposed calendar event is being generated, by inputting a suggested data, desired time period and/or one or more invitees for the proposed calendar event”.) 
receiving, from the representative, an indication of a rejection of the appointment at the first time; (Byun [0033], “other factors may include whether an existing calendar event is tentative, it may have a higher flexibility score (i.e., there may be a higher probability that the existing calendar event will be rescheduled and/or not accepted in response to a conflicting calendar event”. Byun [0038], “an “existing calendar event” is a calendar event that has been scheduled in a calendar of a user and may be accepted or not accepted (e.g., tentative) by the user”) 
determining, by the one or more processors, a second time on the calendar of the representative, the second time being different than the first time; automatically modifying, by the one or more processors, the appointment for the task on the calendar of the representative from the first time to the second time; and causing, by the one or more processors, the appointment for the task to be presented on the calendar of the representative at the second time and at the computing device associated with the representative. (Byun [0038], an “existing calendar event” is a calendar event that has been scheduled in a calendar of a user and may be accepted or not accepted by the user. The first existing calendar event may be scheduled during a first time period (e.g., at least a start time and end time) and the second existing calendar event may be scheduled during a second time period (e.g., at least a start time and end time). The first and second time periods may be associated with the same or different calendar dates”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Cullen, to include the features taught by Byun, in order to training/updating a machine learning to automatically schedule the appointment (Byun [0004]). Also, transmit/present the appointment for the task on the calendar. 



Regarding Claim 8 and 15, 

System claim 8 and medium claim 15 correspond to the method claimed in claim 1, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.
Cullen further teaches 
and computer readable media storing instructions that, when executed, cause the system to perform operations comprising, (Para. 3, to computer-implemented methods, computer-readable media and a user interface for improving the managing of information).
Regarding Claim 2
Cullen in view of Byun disclose the method of claim 1, 
Cullen further teach further comprising: determining a task type associated with the task; and determining the first scheduling model or the second scheduling model based at least in part on the task type associated with the task. (Para. 47, The request elements may be evaluated to determine a task (e.g., provider task, such as an appraisal task) having one or more task parameters. A service provider database (e.g., an appraiser database, an inspector database, an automated valuation provider database, a notary database, an attorney database, etc.) may be assessed to identify a group of providers (e.g., an appraiser, a notary, an attorney, a surveyor, and/or other specialists, etc.) having provider characteristics corresponding to the task parameter.).  
Regarding Claim 3, Cullen and Byun teach(es) all of the elements of the independent claim 1, upon which claim 3 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.
Regarding Claim 3
 (Original) Cullen in view of Byun disclose  the method of claim 1, 
Cullen further teach further comprising: determining performance scores associated with respective representatives of the group of representatives; and determining that a performance score associated with the representative is above a threshold, wherein determining the representative is based at least in part on the performance score being above the threshold. (Para. 47, Provider scores (e.g., appraisal scores, inspector scores, vendor scores, notary scores, etc.) may be determined for the providers within the group of providers. In an example, the provider score may be determined based upon a plurality of sub-scores. The task may be assigned to a provider within the group of providers based upon the provider scores, Para. 64, At 412, the valuation task may be assigned to a provider within the group of providers based upon the provider scores. In an example, the valuation task may be assigned to the first provider in response to the first provider score being greater than the second provider score -- second provider score is the threshold).  

Regarding Claim 5
(Currently Amended) Cullen in view of Byun disclose the method of claim 1, further comprising: 
Cullen further teach receiving, from a computing device associated with the organization, task data associated with the task; and (Para. 49, At 404, a request is evaluated to identify request elements (e.g., appraisal elements) corresponding to the request. In an example, the request may be provided by a project team member (e.g., a loan officer, a buyer, a seller, a refinancer, a notary, an appraiser, etc.).),
determining a time period associated with the task, (Para. 50, In an example, the request element may comprise location elements, time elements, credit score elements, debt to income ratio elements, property elements, appraisal product elements, complexity score elements, lender requirement elements, fee type elements, loan type elements, dynamic requirement elements, or business rule exception elements),
wherein determining the representative is based at least in part on the time period associated with the task. Para. 57, At 408, a provider database (e.g., an appraiser database, a notary database, an inspector database, etc.) may be assessed to identify a group of providers (e.g., appraisers, inspectors, notaries, attorneys, auditors, etc.) having provider characteristics (e.g., appraiser characteristics, inspector characteristics, etc.) corresponding to the task parameter, Para. 59, In an example, a query may be created based upon the task parameters for the valuation task. The query may be utilized to identify providers within the provider database having provider characteristics that correspond to the task parameters, (– group of appraisers selected based upon task parameter; appraiser selected out of group based on rating, including availability, which is a time factor; confirming an appraisal time is determining time associated,).  

Regarding Claim 6
Cullen in view of Byun disclose the method of claim 1, 
Cullen further teach further comprising: receiving, from a first computing device associated with a first user, a request for the task to be completed; and determining a task type based at least in part on the request, wherein the group of representatives is identified based at least in part on task type. (Para. 47, The request elements may be evaluated to determine a task (e.g., provider task, such as an appraisal task) having one or more task parameters. A service provider database (e.g., an appraiser database, an inspector database, an automated valuation provider database, a notary database, an attorney database, etc.) may be assessed to identify a group of providers (e.g., an appraiser, a notary, an attorney, a surveyor, and/or other specialists, etc.) having provider characteristics corresponding to the task parameter).
System claim 13 and Medium claim 18 correspond to the method claimed in claim 6, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding Claim 10
Cullen in view of Byun disclose the system of claim 8, 
Cullen further teach wherein determining the representative of the group of representatives comprises: determining historical performance data associated with the group of representatives; determining, based on the historical performance data, respective performance scores associated with respective representatives of the group of representatives; and determining that a first performance score associated with the representative is greater than a second performance score associated with another representative of the group of representatives. (Para. 64, At 412, the valuation task may be assigned to a provider within the group of providers based upon the provider scores. In an example, the valuation task may be assigned to the first provider in response to the first provider score being greater than the second provider score.).

Medium claim 16  correspond to the method claimed in claim 10, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding Claim 11, Cullen and Byun teach(es) all of the elements of the independent claim 8, upon which claim 11 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 8 above.
Regarding Claim 11
(Currently Amended) Cullen in view of Byun disclose the system of claim 8, 
Cullen further teach wherein identifying the group of representatives comprises: determining historical performance data corresponding to representatives associated with the organization; determining, based on the historical performance data, respective performance scores associated with respective representatives associated with the organization; and determining that one or more performance scores associated with one or more representatives is equal to or greater than a threshold performance score, wherein the group of representatives comprises the one or more representatives having associated therewith the one or more performance scores that are equal to or greater than the threshold performance score. (Para. 64, At 412, the valuation task may be assigned to a provider within the group of providers based upon the provider scores. In an example, the valuation task may be assigned to the first provider in response to the first provider score being greater than the second provider score.).

Medium claim 17 correspond to the method claimed in claim 11, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding Claim 12
Cullen in view of Byun disclose  the system of claim 8, 
Cullen further teach wherein identifying the group of representatives is based at least in part on at least one of: a task type associated with the task; performance scores associated with representatives of the group of representatives; a calendar availability associated with each representative of the group of representatives; or an organizational preference. (Para. 47, The request elements may be evaluated to determine a task (e.g., provider task, such as an appraisal task) having one or more task parameters. A service provider database (e.g., an appraiser database, an inspector database, an automated valuation provider database, a notary database, an attorney database, etc.) may be assessed to identify a group of providers (e.g., an appraiser, a notary, an attorney, a surveyor, and/or other specialists, etc.) having provider characteristics corresponding to the task parameter).  

Regarding Claim 14
Cullen in view of Byun disclose the system of claim 8, 
Cullen further teach wherein identifying the representative is further based at least in part on a scheduling model. (Para. 61, The provider score may comprise sub-scores, such as a distance sub-score (e.g., an provider located within 4 miles of a property to be appraised may have a higher distance score than a second provider located within 12 miles from the property to be appraised, etc.), a quality sub-score (e.g., an provider that has had 10 reports sent back in the last year to correct mistakes, such as an incorrect property address may have a higher quality score than the second provider that has had 24 reports sent back in the last year), a service sub-score (e.g., a higher service score may be assigned to the provider in response to the provider: accepting tasks within 24 hours, attempting to schedule an appraisal within 48 hours, or submitting appraisal reports within 48 hours of conducting an appraisal), a performance sub-score, an experience sub-score (e.g., sub-score based upon feedback from previous project team members), a compliance sub-score (e.g., is the provider currently in compliance with all and/or some state and federal regulations), an availability sub-score (e.g., an provider that is available to conduct an appraisal in 4 days may have a higher availability score than a second provider that is available to conduct the appraisal in 14 days)).  

Claim(s) 4, 7, 9 and 19-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Cullen, in view of Byun, as applied to claim 1 above, and further in view of Mikulski, (U.S. Pub. No. US 20210049520 A1), hereinafter Mikulski.
Regarding Claim 4
Cullen in view of Byun disclose the method of claim 1 but, does not specifically teach or disclose, however, Mikulski, in the same field of endeavor teaches further comprising: determining that the task is associated with a contact; sending, to a contact computing device associated with the contact, an invitation for the appointment at the time; and receiving, from the contact computing device, an indication of acceptance of the invitation, wherein causing the appointment for the task to be presented on the calendar of the representative is based at least in part on the indication of acceptance of the invitation. (Clm 17, present a meeting invitation at a user interface of a calendar system application, the meeting invitation inviting a user to a meeting to be held at a date and a start time in a room of a building; receive user selection of an invitation acceptance user interface control integrated into the user interface, user selection of the invitation acceptance user interface control indicating acceptance of the invitation; store the date, the start time, the room, and the building in the calendar database in association with the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task assignment process of Cullen  to incorporate the teachings of Mikulski. Doing so would use a calendar system to perform one or more of: scheduling the event (See Para. 15 of Mikulski).
System Claim 9 and Medium claim 20 correspond to the method claimed in claim 4, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.
Regarding Claim 7
Cullen in view of Byun disclose the method of claim 1 but, does not specifically teach or disclose, however, Mikulski, in the same field of endeavor teaches further comprising: accessing an organizational profile associated with the organization; determining that the organizational profile comprises the task to be completed during a time period; and determining that a current time is within a threshold time of the time period, wherein determining the task to be completed is based at least in part on the current time being within the threshold time of the time period. (Para. 16, A pickup time may be derived from the time of the meeting (indicated in the meeting item) in view of travel time between the starting and ending locations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task assignment process of Cullen  to incorporate the teachings of Mikulski. Doing so would use a calendar system to perform one or more of: scheduling the event (See Para. 15 of Mikulski).
Medium claim 19  correspond to the method claimed in claim 7, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang, Renyu, et al. "Intelligent resource scheduling at scale: a machine learning perspective." 2018 IEEE symposium on service-oriented system engineering (SOSE). IEEE, 2018.
Perry et al. US 10,235,646: System and methods for automated real-time task scheduling and management. 
Balasubramanian et al. US 2018/0189743: Intelligent scheduling management. 
Ming et al. US 2015/0286979: Job loader. 
Datta Ray et al. US 2014/0380488: Pervasive, domain and situational-aware, adaptive, automated, and coordinated analysis and control of enterprise-wide computer, networks, and applications for mitigation of business and operational risks and enhancement of cyber security. 
Adrian et al. US 2014/0278646: Work assignment queue elimination. 
Ericksen et al. US 2014/0172731: Floor plan creation and worker assignment. 
Bainbridge et al. US 2013/0185108: Strategic quality support system. 
Bansal et al. US 8,365,095: System and method for assigning and scheduling activities. 
Eggena et al. US 2012/0203589: Systematic rule-based workflow tasking and event scheduling. 
Grace et al. US 2010/0274616: Incident communication interface for the knowledge management system. 
MacBeth et al. US 2008/0114809: Presenting daily task lists. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624